Exhibit 10.1

 

AMENDMENT

TO

ENGINEERING, PROCUREMENT AND

CONSTRUCTION SERVICES

FIXED PRICE CONTRACT

LOCATION: AURORA, NEBRASKA

 

THIS AMENDMENT (“Amendment”) is made and entered into effective as of October 1,
2008 by and between Aventine Renewable Energy - Aurora West, LLC (“Owner”) and
Kiewit Energy Company (“Kiewit”).

 

WITNESSETH

 

WHEREAS, Owner and Kiewit are parties to that certain Engineering, Procurement
and Construction Services Fixed Price Contract dated May 31, 2007 (the
“Contract”); and

 

WHEREAS, Owner and Kiewit desire to amend the Contract as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Owner and Kiewit agree as follows;

 

1.             Capitalized terms not defined herein shall have the meaning set
forth in the Contract.

 

2.             The first sentence of Section 5.1 of the Contract is deleted in
its entirety and the following language is inserted in lieu thereof:

 

“Kiewit guarantees that Substantial Completion of the Work will be  achieved no
later than June 30, 2009 (“Guaranteed Substantial Completion Date”).”

 

3.             The third sentence of Section 5.1 of the Contract is hereby
amended by inserting the following language after the phrase “provided,
however,” on the last line of page 12 of the Contract:

 

“such Base LDs shall not commence with until the 31st Day after the Guaranteed
Substantial Completion Date (i.e. Day 1 under item (i) above shall be such 31st
Day after the Guaranteed Substantial Completion Date) and provided further,
however, . . .”

 

4.             Section 5.3 Early Completion Bonus of the Contract is deleted in
its entirety and there shall be no early completion bonus under the Contract.

 

5.             For all Work performed under the Contract prior to September 22,
2008 (i.e. for Work covered by invoices through and including Monthly Progress
Invoice No. 18), Owner will  make monthly progress payments in accordance with
Section 8.3. For all Work performed under the Contract from and after September
22, 2008, notwithstanding any language of the second, third and fourth sentences
of Section 8.3 to the contrary, Owner shall pay for such Work in nine (9) equal
monthly installments. Such nine (9) equal monthly installments shall be
determined as

 

--------------------------------------------------------------------------------


 

follows: (i) first, an amount equal to the initial Contract Sum of Two Hundred
Thirty Million Seventeen Thousand Four Hundred Sixteen and no/100 Dollars
($230,017,416) shall be adjusted (up or down) for any agreed upon changes to the
Contract Sum as a result of any agreed upon Change Orders, and for any
adjustments to the Contract Sum under the fourth sentence of Section 8.1 for
Work performed prior to September 22, 2008, (ii) second, all progress payments
paid by Owner for Work performed under the Contract prior to September 22, 2008
(excluding any Excluded Taxes included in such progress payments) shall be
subtracted from the amount determined under item (i) above; for the avoidance of
doubt, all amounts paid by Owner or its affiliates under the AWA and the Pre-EPC
Agreement shall be considered as progress payments paid by Owner, (iii) third,
the amount determined under item (ii) above shall be increased by any Excluded
Taxes which Owner and Kiewit estimate, as of October 1, 2008, will be owed by
Owner under Section 8.1 for Work performed from and after September 22, 2008,
(iv) fourth, the amount determined under item (iii) above shall be adjusted up
or down for any adjustments to the Contract Sum under the fourth sentence of
Section 8.1 which Kiewit and Owner estimate, as of October 1, 2008, will occur
for Work to be performed from and after September 22, 2008, and (v) fifth, the
amount determined under item (iv) shall be the amount to be paid by Owner in
nine (9) equal monthly installments (each installment being the amount
determined under item (iv) divided by nine (9)) commencing with Work performed
under the Contract from and after September 22, 2008, for which the first of
such nine (9) installments will be paid by Owner in November 2008 and the last
of such nine (9) installments will be paid by Owner in July 2009, subject to the
payment process hereafter set forth in this Section 8.3. However, the last of
these nine (9) monthly installment payments shall be subject to adjustment to
reflect any difference, up or down, between the total amount owed by Owner under
this Contract for the Work and the total amount paid by Owner under this
Contract for the Work (including payment of such ninth (9th) monthly installment
before any such adjustment and including credits for all amounts paid by Owner
or its affiliates under the AWA and the Pre-EPC Agreement) .”

 

6.             The Applications for Payment and supporting documentation to be
submitted by Kiewit to Owner under Section 8.3 of the Contract pertaining to the
nine (9) installment payments which are described in paragraph 5. of this
Amendment shall contain the same information as Applications for Payment and
supporting documentation previously submitted by Kiewit as well as the
calculation of the installment payments with reasonable supporting
documentation; provided, however, each Monthly Progress Invoice shall also
include line items identifying the difference (both for the current period and
on a cumulative basis) between what the progress payment(s) would have been had
Section 8.3 of the Contract not been amended as set forth in paragraph 5. of
this Amendment and the installment payment(s) determined under Section 8.3 of
the Contract as amended under paragraph 5. of this Amendment.

 

7.             The corn grind date in order, in part, for Plant Startup to occur
under the Contract is targeted to occur on May 30, 2009.

 

8.             Except as set forth above, all terms of the Contract shall remain
in full force and effect.

 

9.             This Amendment may be executed by Kiewit and Owner in any number
of counterparts, each of which shall be deemed an original instrument, but all
of which together shall constitute one and the same instrument. Execution may be
evidenced by facsimile

 

2

--------------------------------------------------------------------------------


 

signatures with original signature pages to follow in due course.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
effective as of October 1, 2008.

 

 

AVENTINE RENEWABLE ENERGY -

 

KIEWIT ENERGY COMPANY

AURORA WEST, LLC

 

 

 

 

 

 

 

 

By: 

/s/ Daniel R. Trunfio, Jr.

 

By: 

/s/ Brad Kaufman

 

 

 

 

Name: Daniel R. Trunfio, Jr.

 

Name: Brad Kaufman

 

 

 

Title: Chief Operating Officer

 

Title: President

 

3

--------------------------------------------------------------------------------